,.. .i
                                                         >~ i’ . ,.~.




Honorable John R. Coffee       Onlnlon No. WW-370
County Attorney
Howard County                  Re:   Whether the Commis-
Big Spring, Texas                    sioners' Court has
                                     the authority to con-
                                     tract with a person
                                     or firm to maintain
Dear Mr. Coffee::                    the County Courthouse.
        You have requested our opinion as to whether the
Commissioners' Courthas the authority to contract with a
person or a firm for the maintenance of the Howard County
Courthouse. You state that such firm or person would hire
and fire their own employees for the maintenance and re-
pair of the Howard County Courthouse, and the contracting
person or firm alone would be responsible to the Commls-
sioners' Court.
        Article 2351, Vernon's Civil Statutes, provides in
part as follows:
                "Each commissioners court shall:

               “7. Provide and keep In repair
       courthouses, jails and all necessary
       public buildings."
        In construing the powers and duties of the Commis-
sioners' Court, the courts of this State have said:
                "The Constitution does not confer
       ‘on the commissioners courts 'general authority
       over the county business' and such courts
       can exercise only such powers as the Consti-
       tution itself or the statutes have 'specifi-
       cally conferred upon them.' . . . While the
       commissioners courts have a broad discretion
       in exercising powers expressly conferred on
       them, nevertheless the legal basis for any
       action by any such court must be,ultimatelx :
       found in the Constitutionor the statutes.
       Canales v. Laughlih~3,;::147
                                 Tex.~leg, 214 S.W.2d
Honorable John R. Coffee, Page 2 (w-3'0)



       451 (1948).
        Article 2351c, Vernon's Civil Statute?. provides
that in counties having a population of more..Ithan
                                                  500,000
the Commissioners' Court may designate a building superln-
tendent who shall appoint all necessary employees subject
to confirmation by the Commissioners' Court. The Article
further provldes,that the Court shall have the right to
discharge any such employees at any time for cause, How-
ever, this Article is not applicable to your situation
since the County does not have a population of over 500,000,
but even this Article provides that the Commissioners'
Court shall have the ultimate right to discharge any em-
ployee for cause. This Article by implication provides that
there can be no delegation of the right to hire and fire
janitorial employees.
        It has been held in Attorney General's Opinions
No. O-2444 (1940) and No. 0-6085 (1944) that the Commls-
sioners' Court has the authority to employ and discharge
Cou&house janitors, elevator operators and similar em-
ployees.
        Therefore, In view of the foregoing, we are of the
opinion that the CommissionersI Court has no authority to
delegate the maintenance of the County Courthouse to any
individual or firm.




                         SUMMARY



                  The Commissioners' Court
                  has no authority to delegate
                  the maintenance of the County
                  Courthouse to any individual
Honorable John R. Coffee, Page 3 (w-370)


                    or firm.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas



                                    Llnward Shivers
                                    Assistant
IS : pfk warn

APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Cecil C. Rotsch
J. Mark McLaughlin
J. Milton Richardson
John H. Mlnton, Jr.
RRVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert